Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2699 to 2697.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2697. 

DETAILED ACTION
2.         This is the initial Office Action based on the application filed on March 12, 2021.  The Examiner acknowledges the following:
3.	Claims 1 – 14 were filed.
4.	A preliminary amendment was done to claims 4 – 6 and 8 – 13 on 03/12/2021. 
5.	The drawings filed on 03/12/2021 are accepted by the Examiner.
6.	 Current claims 1 – 14 are pending and they are being considered for examination.

Information Disclosure Statement
7.	The IDS documents filed on 05/14/2021 and 10/27/2021 are acknowledged.

Priority


Examiner’s Amendment
9.	An interview was conducted with the Applicant representative, Mr. Konstantinos Konstantinides (REG# 67,993) on December 17, 2021 and Mr. Konstantinides agreed upon an Examiner’s amendment to be done on claim 1 and on amended claim 13 as for correcting some typographical errors and other minor corrections as to put the invention in conditions for Allowance. Please, amend claim 1 and 13 as it follows,

Claim 1 (Currently amended):  An image sensor comprising …
	… start times of the exposure sequences of pixel sites of consecutive pixel types are staggered by a set offset time equal to or less than a frame time of each pixel site divided by N x M; the N x M pixel sites have … … … of the plurality of electronic circuits.

Claim 13 (Twice amended): A method of imaging comprising: 
providing an image sensor comprising a plurality of electronic circuits, each electronic circuit comprising a pixel site arrangement comprising a group of NxM pixel sites, N and M being integers larger than one, and a storage arrangement, wherein the pixel sites of the NxM pixel sites are of consecutive pixel types, wherein each pixel site of the NxM pixel sites comprises: a -5-Attorney Docket. No. D18065US01 photodiode, a pixel site reset transistor to reset the to a floating diffusion circuit when the pixel site transfer transistor is activated, …
… staggering the first exposure, the second exposure, the readout and a blanking time of pixel sites of consecutive pixel types by a set offset time equal to or less than a frame time of each pixel site is divide by N x M, wherein the frame time …… of the plurality of electronic circuits.


Allowable Subject Matter
10.	Claims 1 – 14 are allowed.
11.	The following is an examiner’s statement of reasons for allowance: The related art of record teaches,
	An integrated-circuit image sensor (Smith et al., US 9,894,304 B1) comprising a pixel array including spatially interleaved first and second pixel subarrays;  and read-out circuitry to enable each pixel of the first pixel subarray to output a respective read-out signal upon conclusion of a first exposure interval, the read-out signal output from each pixel of the first pixel subarray indicating a respective level of photocharge integrated within that pixel during the first exposure interval, and enable each pixel of the second pixel subarray to output a respective read-out signal at least twice with respect to a second exposure interval, the read-out signal output from each pixel of the second pixel subarray indicating a respective level of photocharge integrated within that pixel during at least a portion of the second exposure interval, wherein the read-out circuitry enables 
	Even though, the prior art of record teaches some features of the current invention such as an integrated-circuit image sensor including a pixel array including spatially interleaved first and second pixel subarrays;  and read-out circuitry to enable each pixel of the first pixel subarray to output a respective read-out signal upon conclusion of a first exposure interval, the read-out signal output from each pixel of the first pixel subarray indicating a respective level of photocharge integrated within that pixel during the first exposure interval, and enable each pixel of the second pixel subarray to output a respective read-out signal at least twice with respect to a second exposure interval (See Smith) or an image pickup apparatus that performs exposure to acquire an image signal, 
wherein the floating diffusion circuit comprises: i) a floating diffusion element to store a charge from a pixel signal transferred to the floating diffusion circuit from a pixel site; ii) a floating diffusion reset transistor connected to the floating diffusion element and used to reset the floating diffusion element; and iii) a floating diffusion transfer transistor connecting the floating diffusion element to the storage arrangement; and for each electronic circuit, exposing each pixel site of the NxM pixel sites to an exposure sequence comprising a first exposure of a first capture duration followed by a second exposure of a second capture duration, thereby generating a first pixel signal corresponding to the first exposure and a second pixel signal corresponding to the second exposure; storing the first signal in a sub-circuit of the storage arrangement subsequent to the first exposure, and storing the second signal in a sub-circuit of the storage arrangement subsequent to the second exposure; subsequent to storing the second pixel signal in a sub-circuit of the 
	Regarding claim 1, the combination of Smith with Shimada, Geurts and Mo fails to explicitly disclose “An image sensor comprising a plurality of electronic circuits, each electronic circuit comprising a pixel site arrangement and a storage arrangement, the pixel site arrangement comprising a group of NxM pixel sites, N and M being integers larger than one, and a floating diffusion circuit, wherein: the pixel sites of the NxM pixel sites are of consecutive pixel types; each pixel site of the NxM pixel sites is configured to undergo an exposure sequence comprising a first exposure of a first capture duration followed by a second exposure of a second capture duration, thereby generating a first pixel signal corresponding to the first exposure and a second pixel signal corresponding to the second exposure; the electronic circuit is configured for storing the first signal in a sub-circuit of the storage arrangement subsequent to the first exposure, and for storing the second signal in a sub-circuit of the storage arrangement subsequent to the second exposure; the electronic circuit is configured for readout of a sub-circuit of the storage arrangement storing the first pixel signal and a sub-circuit of the storage arrangement storing the second pixel signal subsequent to storing the second pixel signal in a sub-circuit of the storage arrangement; start times of the exposure sequences of pixel sites of consecutive pixel types are staggered by a set offset time equal to or less than a frame time of each pixel site divided by NxM; the NxM pixel sites have equal frame times, wherein the frame time of each pixel site is defined as a sum of the first capture duration, the second capture duration, the readout time, and a blanking time; each pixel site of the NxM pixel sites comprises a photodiode, a pixel site reset transistor to reset the photodiode, and a pixel site transfer transistor through which pixel signals are transferred to the floating diffusion circuit when the pixel site transfer transistor is activated; the floating diffusion circuit comprises: -2-Attorney Docket. No. D18065US01 i) a floating diffusion element to store charges from pixel signals transferred to the floating diffusion circuit from the NxM pixel sites; ii) a floating diffusion reset transistor connected to the floating diffusion element and used to reset the floating diffusion element; and iii) a floating diffusion transfer transistor connecting the floating diffusion element to the storage arrangement; wherein the pixel site transfer transistors of the NxM pixel sites are configured to be activated one at a time to connect one pixel site of the NxM pixel sites with the floating diffusion element at a time; wherein the image sensor is configured for triggering the exposure sequences all at the same time for pixel sites of the same pixel type within the groups of NxM pixel sites of the plurality of electronic circuits”. Therefore, as discussed above, claim 1 is allowable over the prior art of record.

Regarding claim 13, the combination of Smith with Shimada, Geurts and Mo fails to explicitly disclose “A method of imaging comprising: providing an image sensor comprising a plurality of electronic circuits, each electronic circuit comprising a pixel site arrangement comprising a group of NxM pixel sites, N and M being integers larger than one, and a storage arrangement, wherein the pixel sites of the NxM pixel sites are of consecutive pixel types, wherein each pixel site of the NxM pixel sites comprises: a -5-Attorney Docket. No. D18065US01 photodiode, a pixel site reset transistor to reset the photodiode, and a pixel site transfer transistor through which a pixel signal is transferred to a floating diffusion circuit when the pixel site transfer transistor is activated, wherein the floating diffusion circuit comprises: i) a floating diffusion element to store a charge from a pixel signal transferred to the floating diffusion circuit from a pixel site; ii) a floating diffusion reset transistor connected to the floating diffusion element and used to reset the floating diffusion element; and iii) a floating diffusion transfer transistor connecting the floating diffusion element to the storage arrangement; and for each electronic circuit, exposing each pixel site of the NxM pixel sites to an exposure sequence comprising a first exposure of a first capture duration followed by a second exposure of a second capture duration, thereby generating a first pixel signal corresponding to the first exposure and a second pixel signal corresponding to the second exposure; storing the first signal in a sub-circuit of the storage arrangement subsequent to the first exposure, and storing the second signal in a sub-circuit of the storage arrangement subsequent to the second exposure; subsequent to storing the second pixel signal in a sub-circuit of the storage arrangement, reading out a sub-circuit of the storage arrangement storing the first pixel signal and a sub-circuit of the storage arrangement storing the second pixel signal; and staggering the first exposure, the second exposure, the readout and a blanking time of pixel sites of consecutive pixel types by a set offset time equal to or less than a frame time of each pixel site divided by NxM, wherein the frame time of each pixel site is defined as a sum of the first capture duration, the second capture duration, the readout time, and the blanking time; wherein the pixel site transfer transistors of the NxM pixel sites of each electronic circuit are activated one at a time to connect one pixel site of the NxM pixel sites with the floating diffusion element at a time; wherein the exposure sequences are triggered all at the same time for pixel sites of the same pixel type within the groups of NxM pixel sites of the plurality of electronic circuit”. Therefore, as discussed above, claim 13 is allowable over the prior art of record.
In regards to claim 14: claim 14 depends directly to claim 13 and it requires all the limitations of claim 13, which are not taught by the prior art of record. Therefore, claim 14 is allowable for the same reasons as claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure,
1. Laurent Blanquart et al. US 2014/0160260 A1 – it teaches a system for digital imaging in a light deficient environment comprising: an emitter for providing illumination in electromagnetic pulses; an image sensor that is sensitive to the electromagnetic pulses and creates image data therefrom; wherein said image sensor comprises a plurality of subsets of differing pixels; wherein each of the pixels comprises a transfer gate transistor; wherein each transfer gate transistor in one subset of pixels are electrically connected together by a TX signal; wherein the TX signal provides global operation of transfer gate transistor (TX) per subset of pixels; a memory comprising instruction for controlling the emitter so as to pulse for a plurality of exposures that correspond to the subsets of differing pixels; wherein said memory further comprises instructions that coordinate the pulses to be emitted during a predefined portion of the image sensor frame period during which pulse sensitive pixels are not read; and wherein a processor combines the plurality of exposures to expand dynamic range.
2. Guy Meynants, US 2021/0235027 A1 – it teaches a pixel cell comprising: a pixel set with a plurality of pixels, with each pixel comprising a photodiode and a transfer gate coupled to the photodiode; and a readout circuit comprising a floating diffusion coupled to all of the transfer gates; a column output line; a sample-and-hold stage coupled to the floating diffusion; a first switch coupling the sample-and-hold-stage to the column output line; and a second switch coupling the floating diffusion to the column output line or to a further column output line, wherein the readout circuit is configured, in a global shutter 
3. Craig Smith et al., US 9,894,304 B2 – it teaches an integrated-circuit image sensor comprising: a pixel array including spatially interleaved first and second pixel subarrays;  and read-out circuitry to: enable each pixel of the first pixel subarray to output a respective read-out signal upon conclusion of a first exposure interval, the read-out signal output from each pixel of the first pixel subarray indicating a respective level of photocharge 
4. Y. Shimada et al., US 8,866,961 B2 – it teaches an image pickup apparatus including a pixel section in which plural pixels are arrayed two-dimensionally, an exposure amount control section that determines an exposure amount and controls the pixel section to be continuously exposed plural times, a memory section that can store a pixel signal from the pixel section for plural frames of an output image, a vertical scanning circuit that reads out the pixel signal of the pixel section and stores the pixel signal in the memory section, and a column processing section that reads out the pixel signal stored in the memory section and wherein she vertical scanning circuit sequentially reads out respective pixel signals related to the plural times of exposures and stores the pixel signals in the memory section.

Contact
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on 6:00AM - 10PM, M-F, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARLY S CAMARGO/Primary Examiner , Art Unit 2697